DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/25/2022 has been entered.
3.	Claims 1-3, 5-10, 12-17, and 19-23 are presented for examination. 
Response to Arguments
4.	Applicant’s arguments, see page 1-3, filed on 07/25/2022, with respect to the 103 rejection have been fully considered and are persuasive. The rejection of the claims has been withdrawn.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.1	Claims 1-3, 5-10, 12-17, and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the limitations of: “transforming the synthetic data and the seismic data by integrating a difference between the synthetic and the seismic data along each trace to generate transformed synthetic data corresponding to null transformed seismic data”; however, the specification fails to provide any supports for the limitations. If Applicant feels otherwise, the Examiner respectfully invite the Applicant to point to specific portions of the specification with very clear explanations where supports could be found for the limitations and/or this limitation is disclosed, as claimed, in response to this office action.
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.1	Claims 1-3, 5-10, 12-17, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of the independent claims provide the limitations of: “transforming the synthetic data and the seismic data by integrating a difference between the synthetic and the seismic data along each trace to generate transformed synthetic data corresponding to null transformed seismic data”; it is unclear how said integration of difference of the same data being could be performed, as neither the claims nor the provide any manner by which said integration could be done nor does it provide integrating any difference whatsoever, much less integration of a difference between the synthetic and the seismic data as intended. The Examiner further notes that the limitations of: “wherein the updated velocity model is usable to determine presence of natural in the explored underground structure” amount to intended use and thus may not accorded patentable weight.
6.2	Claims 5, 12, 19 recite the limitations of: “a normalization constant used in the linear normalization is chosen as small as possible as long as the synthetic data remain positive definite” which renders the claims indefinite, as it is unclear how small said constant should be. In fact, it is further unclear what is meant by positive definite. Further clarification is respectfully requested in response to this office action.
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.1	Claims 1-3, 5-10, 12-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
 Step 2A- Prong One
The claim(s) recite(s) a simulation device to simulate extreme values of a physical parameters, comprising: “generating synthetic data based on a velocity model: transforming the synthetic data and the seismic data by integrating a difference between the synthetic and the seismic data wavefield along each trace to generate transformed synthetic data corresponding to null transformed seismic data; applying a linear normalization to traces of the transformed synthetic and the transformed seismic data using an adaptive normalization so that normalized corresponding traces to have same mass; and updating the velocity model by applying the Wasserstein metric-based FWI to the normalized corresponding traces of the transformed synthetic and seismic data”, under the broadest reasonable interpretation, could reasonable fall be under a mathematical concept performing mathematical calculation (see specification para 0028-0036, and claims 21-23). Therefore, the claims are directed to an abstract idea, by use of generic computer components and thus are clearly directed to an abstract idea, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as “a data processing unit”, “an interface”, “a computer readable medium”, “a processor”,  either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component and the step of: “obtaining seismic data acquired over the explored underground structure” amounts to mere data gathering that are well-known, routine and conventional activities previously known in the industries and are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(d)(i-iv), and thus are not patent eligible under 35 USC 101. The limitation of: “wherein the updated velocity model is usable to determine presence of natural in the explored underground structure” amount to post solution activities and could further amount intended use. It is further noted that to transform an abstract idea, law of nature or natural phenomenon into "a patent-eligible application", the claim must recite more than simply the judicial exception "while adding the words 'apply it.', and could clearly amount to post-solution activities.
 Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of the using computer components amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed. 
Furthermore, claims 15-17, 19-20, and 23 provide a computer readable storage medium storing executable codes; however, the specification describes the medium to include external device and that this open-ended definition may include transitory and/or signal nearing medium and thus are not patent eligible under 35 USC 101, as constructed. The Examiner suggests applicant amends the claims to recite “a non-transitory computer readable medium”, in response to this office action.
7.2	Dependent claims 2-3, 5-10, 12-17, 19-23 merely include limitations pertaining to further mathematical computations similar to that already recited by the independent claims and already addressed above and thus are further not patent eligible under 35 USC 101.
Allowable Subject Matter
8.	Claims 1-3, 5-10, 12-17, and 19-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C 101 set forth in this Office action.
Conclusion
9.	Claims 1-3, 5-10, 12-17, and 19-23 are rejection and THIS ACTION IS Non-MADE FINAL. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        August 12, 2022